DETAILED ACTION
Preliminary Amendment
Claims 2-15 are amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-10 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a power module comprising a first and second planar substrates, each comprising a layer of thermally conductive material and a patterned layer of electrically conductive material, a plurality of pre-packed power cells, positioned between the first and second planar substrates, each power cell comprising: an electrically insulating core, at least one die embedded in the core, two external layers on opposite sides of the core, and connect to each patterned layers, wherein each external layer of power cell 
Claims 11-15 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method of forming power module comprising: providing a first and second planar substrates, each comprising a layer of thermally conductive material and a patterned layer of electrically conductive material having contact pads, placing a plurality of pre-packed power cells between the first and second planar substrates, wherein each power cell comprising: an electrically insulating core, at least one die embedded in the core and connect to external layers contact pads, such that the contact pads of the external layers contact pads of the patterned layers of the substrate, wherein bonding material is present on the external layers of conductive materials of the power cells or on the conductive material, bonding together the substrates and the power cells. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818